Title: From George Washington to Thomas Smith, 26 December 1788
From: Washington, George
To: Smith, Thomas



Sir,
Mount Vernon December 26th 88

I have received your letter of the 29 Ulto  and have forwarded the one enclosed to my Nephew Bushrod Washington who will undoubtedly give you every information in his power respecting the land of which I am wholly ignorant.
As you have not acknowledged the rect of my letter of the 15th of September I fear it has miscarried and therefore enclose you a duplicate.
Any money that you may have received on my account may be lodged in Philadelphia as heretofore—and I can assure you it would never come more opportunely than at present. I am &c.

Go: Washington

